Case 1:19-mj-00018-JFA Document 1 Filed 01/10/19 Page 1 of 5 PageID# 1


                                                                           FILZ2

               IN THE UNITED STATES DISTRICT COURT FOR THE


                            EASTERN DISTRICT OF VIRGINIA           '"

                                    Alexandria Division

UNITED STATES OF AMERICA
                                                           Case No. 1:19-M J-
                       V.                                  CLASS A MISDEMEANOR
                                                           Court Date: January 17,2019
MICHELE D. TYNER                                           Pentagon Docket



                               CRIMINAL INFORMATION
                   (Count 1 - CLASS A MISDEMEANOR- 7522803)

       THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about January 1, 2019, on the Pentagon Reservation, in the Eastern District

of Virginia, the defendant, MICFIELE D. TYNER,did unlawfully, knowingly and

intentionally possess a mixture and substance which contains a detectable amount of

Cocaine, a Schedule II controlled substance.

(In violation of Title 21, United States Code, Section 844).
Case 1:19-mj-00018-JFA Document 1 Filed 01/10/19 Page 2 of 5 PageID# 2
Case 1:19-mj-00018-JFA Document 1 Filed 01/10/19 Page 3 of 5 PageID# 3
Case 1:19-mj-00018-JFA Document 1 Filed 01/10/19 Page 4 of 5 PageID# 4
Case 1:19-mj-00018-JFA Document 1 Filed 01/10/19 Page 5 of 5 PageID# 5
